ACCEPTED
                                                                                 03-15-00506-CV
                                                                                         7671232
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                            11/4/2015 7:57:59 AM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                         No. 03-15-00506-CV

                                                      FILED IN
                                               3rd COURT OF APPEALS
                    IN THE COURT OF APPEALS        AUSTIN, TEXAS
      FOR THE   THIRD COURT OF APPEALS DISTRICT11/4/2015
                                                OF TEXAS 7:57:59 AM
                                                 JEFFREY D. KYLE
                                                       Clerk

 EUGENE MILES PRENTICE, RICHARD M. SPAZIANO, and
            CARL WILLIAM POLLOCK,
                                Appellants,

                                    vs.

                            FROST BANK,
                                 Appellee.


       Appeal from the 200th District Court of Travis County, Texas
                     Docket No. D-1-GN-13-000711



  UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
               APPELLANTS’ BRIEF


TO THE HONORABLE JUSTICES OF THIS COURT:
     Appellants, Eugene Miles Prentice, Richard M. Spaziano, and Carl

William Pollock, respectfully requests that the Court grant them a 28-day

extension of time, to and including December 7, 2015, for them to file a

combined Appellants’ Brief. In support, the Appellants respectfully show:




                                     1
                               Procedural History

      1.    This is an appeal of a final summary judgment, which was per-

fected August 12, 2015. The Clerk’s Record was filed October 9, 2015. There

is no Reporter’s Record. Currently, the Appellants’ Briefs are due Monday,

November 9, 2015.

      2.    In this appeal, Eugene Miles Prentice and Richard M. Spaziano

are represented by the undersigned counsel. Carl William Pollock is pro se.

The Appellants have agreed to submit a single brief. While it is anticipated

that counsel for Prentice and Spaziano will perform the bulk of the draft-

ing, drafts of the brief will be circulated to Pollock for his comments.

      3.    The Appellants have not previously sought an extension of

time to file their principal briefs.

                Grounds for Granting an Extension of Time

      4.    The Court should grant an extension of time upon the showing

of any reasonable explanation. See National Union Fire Ins. Co. v. Ninth Court

of Appeals, 864 S.W.2d 58, 60 (Tex. 1993) (any demonstration of the need for

additional time, short of deliberate or intentional noncompliance, qualifies

as a reasonable explanation).

      5.    The undersigned counsel respectfully requests a 28 day exten-

sion of time because his schedule has prevented him from devoting ade-




                                       2
quate time to writing a brief in this case. Within the past week, the under-

signed has filed two briefs in two different appeals:

      a.   One, in the First Court of Appeals in Houston involving an
           16 volume Reporter’s Record and 3 volume Clerk’s Record
           where the Court was being asked to review the legal suffi-
           ciency and factual sufficiency of a jury’s verdict; and
      b.   The other, a bankruptcy appeal to the United States District
           Court involving a issues of first impression in the Fifth Cir-
           cuit.
In the mean time, the undersigned is having to spend an extensive amount

of time in two recently-filed Chapter 11 bankruptcy cases and is preparing

for a multi-day trial in the United States Tax Court.

      6.    In the present case, additional time is needed in order to allow

Carl William Pollock, a pro se appellant, to review and comment on drafts

of the combined brief of the appellants and there will be the inevitable loss

of several days surrounding the Thanksgiving holidays, a 28 day extension

of time is likely the minimum necessary time for the Appellants to file a

brief that fully advises the Court on the legal issues in this case.

                      Agreement of Opposing Counsel

      7.    The undersigned attorney has conferred with opposing coun-

sel, Kendall D. Hamilton, regarding this Motion. He is not opposed to the

extension of time requested herein.

      WHEREFORE, for the foregoing reasons, Appellant, Eugene Miles

Prentice, Richard M. Spaziano, and Carl William Pollock respectfully re-

                                        3
quest that the Court extend the deadline for them to file their principal

briefs to Monday, December 7, 2015, as well as such other relief which is

appropriate.

                                   Respectfully Submitted,
                                   Pendergraft & Simon, LLP
                                   2777 Allen Parkway, Suite 800
                                   Houston, TX 77019
                                   Tel. 713-528-8555
                                   Fax. 713-868-1267

                                   /s/ William P. Haddock
                                   William P. Haddock
                                   Texas Bar No. 00793875
                                   whaddock@pendergraftsimon.com
                                   Robert L. Pendergraft
                                   Texas Bar No. 15743500
                                   rlp@pendergraftsimon.com
                                   Counsel for Eugene Miles Prentice and
                                   Richard M. Spaziano



                                   /s/ Carl William Pollock*with permission by WPH
                                   Carl William Pollock
                                   1200 Barton Creek Blvd. #3
                                   Austin, TX 78735
                                   Tel. 512-656-6374
                                   bpollock@healthcarerecoveryadvisors.com

                                   Appellant, pro se




                                    4
                           Certificate of Service

I hereby certify that a true and correct copy of the foregoing Unopposed
Motion for Extension of Time has been served on the following coun-
sel/parties of record via e-service or facsimile transmission, if e-service is
unavailable, in accordance with the TEX. R. APP. P. 9.5 and local rules for
electronic filing on this 4th day of November 2015:
Kendall D. Hamilton                   Carl William Pollock
Law Office of Ken Hamilton            1200 Barton Creek Blvd. #3
900 RR 620 South                      Austin, TX 78735
Suite C101#164                        bpollock@healthcarerecoveryadvisors.com
Austin, TX 78734                      (by agreement)
Counsel for Frost Bank                Appellant, pro se

                                             /s/ William P. Haddock
                                             William P. Haddock




                                      5